DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13) in the reply filed on 1/4/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not provided examples that the subcombination has separate utility as a pigment in a polymer formulation such as in a paint.  This is not found persuasive because the examiner is not required to.

The requirement is still deemed proper and is therefore made FINAL.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/4/2022.

Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 10-12 are objected to because of the following informalities:  

With respect to claims 11 and 12, the term “red iron oxide,” “black iron oxide,” and “wüstite” have antecedent basis and should have a “the” or “said” before each one.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claim 1, the term “appropriate” in ingredient “an appropriate foundry aggregate” is indefinite because it is unclear what is encompassed by “appropriate.”  
With respect to claims 2-12, they are rejected for failing to cure the deficiency of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4, 5, 6, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schafer (US 4,124,556).
With respect to claims 1, 6, and 13, Schafer discloses molding compositions for foundry core comprising a polyurethane resin, aggregate (sand), and iron oxide (abstract), wherein the examples include silica sand (col. 4, lines 12-14), two part polyurethane resin including polyisocyanate and a benzylic ether resin (i.e., polyol) (col. 4, lines 30-35), iron oxide pigment that is a mixture of 4 parts yellow iron oxide and 1 part red iron oxide pigment (col. 4, lines 25-28), and a curing catalyst that is liquid dimethylethylamine or 4-phenyl-propyl-pyridine (Table I).
With respect to claim 4, 5, 9, Schafer discloses adding the catalyst with the resin binder component during preparation of the foundry mold (col. 3, lines 51-57; col. 4, lines 30-42) and therefore discloses keeping the catalyst separate from the polyisocyanate until use.
With respect to claim 10, Schafer discloses that the iron oxide is present in an amount of 0.25-5 parts by weight per 100 parts by weight aggregate, which substantially overlaps with claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Schafer (US 4,124,556).
The discussion with respect to Schafer in paragraph 7 above is incorporated here by reference.

However, Schafer discloses that any mix of natural and synthetic iron oxides can be used, such as those comprising yellow and red iron oxide (col. 3, lines 31-38).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize any relative amount of yellow and red iron oxides, including those within the scope of the instant claims, absent a showing of unexpected or surprising results.  

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer (US 4,124,556) in view of Henry (US 5,101,001).
The discussion with respect to Schafer in paragraph 7 above is incorporated here by reference.
Schafer discloses the addition of liquid curing catalysts such as dimethylethylamine and phenylpropylpyridine (Table I), however, it fails to disclose the amount of catalyst.
Henry discloses a polyurethane-forming foundry binder (abstract) prepared with a liquid amine catalyst such as phenylpropyl pyridine (like Schafer) (col. 7, line 9).  Henry teaches that catalytic activity and effects vary widely and that concentrations therefore also vary widely but generally are in the concentration of 0.01-10 wt % based on the weight of phenolic resin (i.e., claimed first part polyol component) (col. 7, lines 12-20).  Also, one of ordinary skill can determine a suitable amount based on routine experimentation based on expectations.
Given that both Schafer and Henry are drawn to polyurethane foundry compositions comprising amine catalysts and further given that Henry discloses a generally useful range for such catalysts, it would have been obvious to one of ordinary skill in the art to utilize a curing catalyst within the claimed range in the foundry composition of Schafer.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn